              Case 3:19-cv-00290-EMC Document 12 Filed 02/20/19 Page 1 of 2




 1   JOSEPH H. HUNT
        Assistant Attorney General
 2
     ELIZABETH J. SHAPIRO (D.C. Bar No. 418925)
 3      Deputy Branch Director

 4   ELIZABETH TULIS (NY Bar)
        Trial Attorney
        U.S. Department of Justice
 5      Civil Division, Federal Programs Branch
        1100 L Street, NW
 6      Washington, D.C. 20005
        Telephone: (202) 514-9237
 7      Facsimile: (202) 616-8460
        E-mail: elizabeth.tulis@usdoj.gov
 8
     Attorneys for Defendants
 9

10
                                 UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
12

13   AMERICAN CIVIL LIBERTIES UNION )
     FOUNDATION; AMERICAN CIVIL     )
14   LIBERTIES UNION FOUNDATION OF  )
     NORTHERN CALIFORNIA,           )                 No. 19-cv-290-SK
15                                  )
                                    )
                Plaintiffs,         )
16                                  )                 STIPULATION TO EXTEND
           v.                       )                 DEFENDANTS’ TIME
17                                  )                 TO RESPOND TO THE COMPLAINT
     DEPARTMENT OF JUSTICE; FEDERAL )
18   BUREAU OF INVESTIGATION;       )
     DEPARTMENT OF HOMELAND         )
19   SECURITY; U.S. CUSTOMS AND     )
     BORDER PROTECTION; U.S.        )
20   CITIZENSHIP AND IMMIGRATION    )
     SERVICES; U.S. IMMIGRATION AND )
21   CUSTOMS ENFORCEMENT;           )
     DEPARTMENT OF STATE,           )
22                                  )
                Defendants.         )
23

24          IT IS HEREBY STIPULATED by and between Plaintiffs American Civil Liberties

25   Union Foundation and American Civil Liberties Union Foundation of Northern California, and

26   Defendants Department of Justice, Federal Bureau of Investigation, Department of Homeland



              STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COMPLAINT –
                                     No. 19-cv-290-SK
              Case 3:19-cv-00290-EMC Document 12 Filed 02/20/19 Page 2 of 2




 1   Security, U.S. Customs and Border Protection, U.S. Citizenship and Immigration Services, U.S.

 2   Immigration and Customs Enforcement, and Department of State that Defendants’ time to

 3   respond to the Complaint is extended from February 25, 2019, until March 25, 2019.

 4

 5                                              Respectfully submitted,
 6   Dated: February 20, 2019                   JOSEPH H. HUNT
                                                Assistant Attorney General
 7
                                                Civil Division
 8
                                                ELIZABETH SHAPIRO
 9                                              Deputy Director

10                                              s/Elizabeth Tulis
                                                ELIZABETH TULIS
11                                              Trial Attorney
                                                United States Department of Justice
12                                              Civil Division, Federal Programs Branch
                                                1100 L Street, NW
13                                              Washington, DC 20005
                                                Phone: (202) 514-9237
14                                              elizabeth.tulis@usdoj.gov

15                                              Attorneys for Defendants

16
     Dated: February 20, 2019                   Hugh Handeyside
17                                              American Civil Liberties Union Foundation
                                                125 Broad Street, 18th Floor
18                                              New York, NY 10004
                                                Phone: (212) 54902500
19                                              hhandeyside@aclu.org

20                                              s/Matthew Cagle
                                                MATTHEW CAGLE
21                                              American Civil Liberties Union Foundation of
                                                Northern California
22                                              39 Drumm Street
                                                San Francisco, CA 94111
23                                              Phone: (415) 621-2493
                                                mcagle@aclunc.org
24
                                                Attorneys for Plaintiffs
25

26

                                                   2
              STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO COMPLAINT –
                                       No. 19-cv-290-SK
